Order entered November 30, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00991-CV

                     PATRICK DAUGHERTY, Appellant

                                       V.

                  SCOTT BYRON ELLINGTON, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-00304

                                    ORDER

      Before the Court is appellee’s November 29, 2022 first unopposed motion

for a twenty-nine day extension of time to file his brief. We GRANT the motion

and ORDER the brief be filed no later than January 6, 2023.


                                            /s/   KEN MOLBERG
                                                  JUSTICE